Exhibit 10.3
CORPORATE GUARANTY AGREEMENT
State of Georgia
County of Fulton
In consideration of the sum of One Dollar ($1.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the undersigned, and to induce Presidential Financial Corporation (hereinafter
referred to as “Lender”) to extend credit to TeamStaff Government Solutions,
Inc. d/b/a TeamStaff Government Solutions; d/b/a TeamStaff Govt Solutions
(hereinafter referred to as “Borrower”) and/or to renew or extend, in whole or
in part, loans or discounts already contracted for by Borrower, and/or from time
to time to make loans to Borrower and/or enter into with Borrower any agreement
with regard to the assignment and/or financing of accounts, which extensions,
renewals, and other financial accommodations to Borrower will be of direct
financial benefit to the undersigned, the undersigned, jointly and severally, do
hereby unconditionally guarantee to Lender and to its endorsers, transferees,
successors and assigns, of either this Guaranty or any of the Obligations (as
hereinafter defined) secured hereby, the due and punctual payment in full of all
principal of and interest and premium, if any, on, and all other amounts in
respect of all Obligations of Borrower to Lender of any and every kind or
character, according to their respective terms, and do agree that if such
Obligations, or any of them, are not timely performed or paid by Borrower, the
undersigned will immediately perform and/or pay such Obligations according to
respective terms.
The “Obligations” covered by this Guaranty include all obligations of Borrower
to Lender now existing or hereafter coming into existence, including, but not
limited to, all obligations of Borrower to Lender arising under or pertaining
to: any agreement regarding accounts receivable; any security device; any
promissory note; any loan, advance, over-advance, and/or account; any and all
other indebtedness and obligations of Borrower to Lender however evidenced or
arising; and any renewals or extensions, in whole or in part, of any of the
obligations heretofore described, together with all damages, losses, costs,
interest, charges, expenses and liabilities of every kind, nature and
description suffered or incurred by Lender, arising in any manner out of or in a
way connected with, or growing out of said Obligations of Borrower to Lender.
This is a continuing guaranty and shall remain in force until a written notice
revoking it has been received by the Lender via USPS Certified mail to the
following address: 3460 Preston Ridge Road, Suite 550, Alpharetta, GA 30005, but
such revocation shall not release the undersigned from liability for any and all
Obligations of the principal then in existence, or from any renewals or
extensions thereof, in whole or in part, and whether such renewals are made
before or after such revocation.
The undersigned hereby consents and agrees that Lender may at any time, either
with or without consideration, surrender any property or other security of any
kind or nature whatsoever held by it or by any person, firm or corporation on
its behalf or for its account securing any of the Obligations covered by this
Guaranty, or substitute any collateral so held by it for other collateral of
like kind or of any kind without notice to or further consent from the
undersigned and such surrender or substitution shall not in any way affect the
liability of the undersigned hereunder. The undersigned shall not be discharged
from their obligations and undertakings hereunder in the event Lender releases
or agrees not to sue any person against whom the undersigned has, to the
knowledge of Lender, a right of recourse or in the event Lender agrees to
suspend its rights to enforce any promissory note(s) signed by Borrower, or any
guaranty given by any other person, or any of Lender’s rights in the collateral
given by Borrower to secure the loans made by Lender. Lender shall be under no
duty to exercise all or any rights and remedies given by any note or agreement
signed by Borrower, nor given by any other guaranty given to Lender to secure
Borrower’s indebtedness to Lender, as a condition or requirement of enforcing
this Guaranty.
The undersigned hereby waives any right to direct apportionment of payments
provided for in O.C.G.A. Section 13-4-42. The undersigned further consents and
agrees that Lender shall have the right to apportion said payments at its
election and in its sole discretion. The undersigned waive any further notice of
election by Lender.
The undersigned waives notice of: the creation of any of the Obligations, notice
of nonpayment or default by Borrower under any of the Obligations or under any
agreement now or hereafter existing between Borrower and Lender; notice of
presentment, demand, dishonor, or protest; notice of acceptance of this Guaranty
or of the creation or extension or renewal of any Obligations of Borrower to
which this Guaranty relates; and any other notices whatsoever; and agrees that
no modification of any of the Obligations, and that no waiver, extension,
renewal, indulgence, settlement, compromise or failure to exercise due diligence
in collection, for any period or periods whether or not longer than the original
period, nor any surrender, substitution or release of any other person directly
or indirectly liable for any of the Obligations, or of any collateral security
given by Borrower, shall release the undersigned from any of the indebtedness
then accrued or thereafter to accrue under this Guaranty or any part thereof. In
the event any claim hereunder is collected by law or through an attorney-at-law,
the undersigned shall be liable to Lender for the lesser of (a) actual fees and
expenses or (b) fifteen percent (15%) of the principal and interest owed
hereunder at the time of commencement of collection activities or the maximum
amount permitted by law then in effect.

 

 



--------------------------------------------------------------------------------



 



The undersigned hereby waive and relinquish any right of contribution,
reimbursement, recourse, indemnity, subrogation and any other ‘claim,’ as that
term is defined in Title 11 of the United States Code (hereinafter referred to
as the ‘Bankruptcy Code’), which the undersigned might now have or hereafter
acquire, against Borrower or Borrower’s estate, which arise from the existence
or performance of the Obligations of the undersigned under this Guaranty. In the
event that the Borrower files a petition under the Bankruptcy Code or is the
subject of an involuntary petition filed under the Bankruptcy Code, then the
Obligations covered by this Guaranty shall include all Obligations of the
Debtor, Debtor-in-Possession, or a trustee in bankruptcy to the Lender. The
Obligations of the undersigned shall not be considered fully paid, performed,
and discharged unless and until all payments by Borrower to Lender are no longer
subject to any right of any person (including, without limitation, any Debtor,
Debtor-in-Possession or any trustee in bankruptcy) to set aside such payments,
or to seek to recoup the amount of such payments or any part thereof. Without
limiting the generality of the foregoing, the above-referenced right shall
include, but is not limited to, any right to recover preferences avoidable under
the Bankruptcy Code. If any such payments by the Borrower to the Lender are set
aside, in whole or in part, or are settled by Lender (the terms and conditions
of any such settlement to be determined in Lender’s absolute discretion), then
to the extent of such settlement, the undersigned shall indemnify and be liable
for the full amount Lender so pays together with costs, interest, attorneys’
fees and any and all expenses which Lender pays or incurs in connection
therewith.
The undersigned agrees that no act or omission on the part of Lender shall in
any way affect or impair this Guaranty. The undersigned hereby waives the right
to require the holder of the Obligations guaranteed to take action against the
principal as provided for in O.C.G.A. Section 10-7-24.
This Guaranty is made subject to all terms, conditions, agreements, or
stipulations contained in the agreements, instruments and other documents
evidencing the Obligations hereby guaranteed, which are hereby expressly
incorporated herein, and the undersigned agrees that the terms, conditions and
provisions of any agreements, instruments or other documents which may be
executed by Borrower to evidence such Obligations in the future shall
simultaneously with their execution, become a part of this Guaranty.
The undersigned waives and renounces each for himself and family any and all
homestead or exemption rights either of them may have under or by virtue of the
constitution or laws of Georgia, any other state, or the United States, against
the liabilities and Obligations hereby created, and do hereby, jointly and
severally, transfer, convey and assign to Lender or holder hereof a sufficient
amount of any homestead or exemption that may be allowed to the undersigned, or
any of them, including such homestead or exemption as may be set apart in
bankruptcy to pay this obligation in full, with all costs of collection; and
each of the undersigned hereby directs the trustee in bankruptcy having
possession of such homestead or exemption to deliver to Lender a sufficient
amount of property or money so set apart as exempt to pay the obligation hereby
created.
Where the Obligations of Borrower hereby guaranteed is an obligation of a
corporation, this Guaranty is to cover all Obligations to Lender purporting to
be made in behalf of Borrower by an officer or agent of Borrower without regard
to the actual authority of such officer or agent. The term “Corporation” or
Borrower shall include associations of all kinds and all purported corporations
whether correctly and legally natural persons. This agreement binds any natural
person’s heirs, administrators and executors, and where a corporation, its
successors and assigns. Where signed by more than one person, the singular term
‘undersigned’ shall include the plural, and their obligation shall be joint and
several.
The undersigned agrees that this Guaranty shall be governed by and construed and
enforced according to the laws of the State of Georgia. Wherever possible each
provision of the Guaranty shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Guaranty shall be
prohibited by or invalid under applicable law, such provision shall be effective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provisions or the remaining provisions of the Guaranty. The
undersigned irrevocably consents that any legal action or proceeding against it
under, arising out of, or in any manner related to this agreement may be brought
in any court in Fulton County, Georgia. The undersigned, by the execution and
delivery of this agreement, expressly and irrevocably assents to and submits to
the personal jurisdiction of such court in any such action or proceeding. The
undersigned hereby expressly and irrevocably waives any claim or defense in any
such action or proceeding based on any alleged lack of jurisdiction and proper
venue or forum non conveniens or any similar defense.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned, has caused this Guaranty to be signed and
sealed this twenty-ninth day of July, 2010 at Atlanta, Georgia.

            TeamStaff Inc.
      By:   /s/ Zachary C. Parker         CEO   

ACCEPTANCE
The foregoing guaranty is accepted in Alpharetta, Georgia, this 29th day of
July, 2010.

            PRESIDENTIAL FINANCIAL CORPORATION
      By:   /s/ Yung Simmons         Assistant Vice President   

 

 